DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in China on 02/13/2018 and 03/14/2018. It is noted, however, that applicant has not filed a certified copy of the 201810207915.8 and 201810149287.2 applications as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“controller unit is configured to: obtain a configuration instruction before the operation unit performs operations, wherein an opcode field of the configuration instruction comprises a decimal point position and a data type of data involved in the operations” in claim 1;
“conversion unit is configured to perform data type conversion on the input data according to the decimal point position and the data type of the data involved in the operations to obtain converted input data” in claim 1;
“derivation unit configured to derive a decimal point position of at least one intermediate result according to the decimal point position of the first input data” in claim 7;
“tree module is configured to forward data and the plurality of operation instructions transmitted between the primary processing circuit and the plurality of secondary processing circuits” in claim 8; and
“computation device is configured to obtain data to be processed and control information from other processing devices, to perform specified machine learning computations, and to transmit an execution result to the other processing devices through I/O interfaces” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “controller unit…” in claim 1, “conversion unit…” in claim 1, “derivation unit…” in claim 7, “tree module…” in claim 8, and “computation device…” in claim 14 each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Specifically, for each of the noted limitations, the disclosure is devoid of any structure that performs the function in the claim. The disclosure merely sets forth a black box recitation of structure for providing the specified function absent corresponding structure, material, or acts for performing the entire claimed functions. Therefore, claims 1, 7, 8, and 14 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 recites the limitation "the controller unit" in line 2 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the controller unit” will be understood as “a controller unit” at line 2 of claim 15.
Claim 15 recites the limitation "the configuration instruction" in line 2 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the configuration instruction” will be understood as “a configuration instruction” at line 2 of claim 15.
Claim 15 recites the limitation "the operation unit" in lines 2-3 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the operation unit” will be understood as “an operation unit” at lines 2-3 of claim 15.
Claim 15 recites the limitation "the operations" in line 3 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the operations” will be understood as “operations” at line 3 of claim 15.
Claim 15 recites the limitation "the opcode field" in line 3 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the opcode field” will be understood as “an opcode field” at line 3 of claim 15.
Claim 15 recites the limitation "the decimal point position" in line 4 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the decimal point position” will be understood as “a decimal point position” at line 4 of claim 15.
Claim 15 recites the limitation "the input data" in line 9 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the input data” will be understood as “input data” at line 9 of claim 15.
Claim 15 recites the limitation "the data type of the input data" in lines 9-10 of the claim (and elsewhere in the claim afterwards).  There is insufficient antecedent basis for this limitation in the claim - the only previously recited data type is “the data type of data involved in the operations”. For purposes of examination “the data type of the input data” will be understood as “a data type of the input data” at line 9 of claim 15.
Claim 16 recites the limitation "the ith layer of the multi-layer neural network" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the ith layer of the multi-layer neural network” will be understood as “an ith layer of a multi-layer neural network” at lines 3-4 of claim 16.
Claim 17 recites the limitation "the machine learning computation" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the machine learning computation” will be understood as “a machine learning computation” at line 1 of claim 17.
Claim 17 recites the limitation "the operation result" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the operation result” will be understood as “an operation result” at line 4 of claim 17.
Claim 18 recites the limitation "the artificial neural network operation" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the artificial neural network operation” will be understood as “an artificial neural network operation” at line 2 of claim 18.
Claim 18 recites the limitation "the computation result" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the computation result” will be understood as “a computation result” at line 4 of claim 18.
Claim 19 recites the limitation "the one or more intermediate results" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the one or more intermediate results” will be understood as “one or more intermediate results” at line 4 of claim 19.
Claims 2-6, and 9-13 are rejected for incorporating the defects of claim 1 noted above.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above regarding claims 1-14, the disclosure doesn’t provide adequate structure to perform the claimed functions of the “controller unit…” in claim 1, “conversion unit…” in claim 1, “derivation unit…” in claim 7, “tree module…” in claim 8, and “computation device…” in claim 14. The specification doesn’t demonstrate that applicant has made an invention that achieves the claimed function because the invention isn’t described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
Claims 1 recites:
A computation device, comprising: 
a storage unit, 
an operation unit, 
a controller unit, and 
a conversion unit; 
wherein the controller unit is configured to: 
obtain a configuration instruction before the operation unit performs operations, wherein an opcode field of the configuration instruction comprises a decimal point position and a data type of data involved in the operations; and 
parse the configuration instruction to obtain the decimal point position and the data type of the data involved in the operations; 
wherein the controller unit is further configured to obtain input data and determine whether the data type of the input data is consistent with that of the data involved in the operations; when it is determined that the data type of the input data is inconsistent with that of the data involved in the operations, the controller unit transmits the input data, the decimal point position, and the data type of the data involved in the operations to the conversion unit; and 
wherein the conversion unit is configured to perform data type conversion on the input data according to the decimal point position and the data type of the data involved in the operations to obtain converted input data, wherein the data type of the converted input data is consistent with that of the data involved in the operations.

Claim 15 recites:
A computation method, comprising: 
obtaining, by the controller unit, the configuration instruction before the operation unit performs the operations, wherein the opcode field of the configuration instruction includes the decimal point position and a data type of data involved in the operations, 
parsing, by the controller unit, the configuration instruction to obtain the decimal point position and the data type of the data involved in the operations, or directly obtaining the decimal point position and the data type of the data involved in the operations, 
obtaining, by the controller unit, the input data and determining whether the data type of the input data is consistent with that of the data involved in the operations, and 
when it is determined that the data type of the input data is inconsistent with that of the data involved in the operations, performing data type conversion, by the conversion unit, on the input data according to the decimal point position and the data type of the data involved in the operations to obtain converted input data, wherein the data type of the converted input data is consistent with that of the data involved in the operations.

The prior art of record, alone or in combination, doesn’t teach the features highlighted above for independent claims 1 and 15.
Judd et al., “Proteus: Exploiting Numerical Precision Variability in Deep Neural Networks” (Judd) teaches an accelerator comprising a conversion layer that converts variable reduced precision data stored in memory into the native compute representation. However, Judd doesn’t teach a configuration instruction and data type conversion as recited in the highlighted limitations.
 Henry et al., U.S. Patent Application Publication No. 2011/0004644, (Henry) teaches a microprocessor comprising an adaptive conversion logic that converts input operands into an internal precision. However, Henry doesn’t teach a configuration instruction and data type conversion as recited in the highlighted limitations.
Du et al., U.S. Patent No. 8,633,936, (Du) teaches a processor capable of execution instructions having mixed-precision data types and executing a conversion instruction that, when executed, converts data into an indicated precision. However, Du doesn’t teach a configuration instruction and data type conversion as recited in the highlighted limitations.
Therefore, the prior art of record, alone or in combination, doesn’t teach the features highlighted above for independent claims 1 and 15.
Claims 2-14 and 16-19 depend from claims 1 and 15, respectively, and are considered allowable for at least the reasons given above for claims 1 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123